                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE


UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )      No. 3:18-CR-053
                                                 )
PATRICK RYAN SMITH                               )


                                        ORDER

        In light of the United States Supreme Court’s Lafler and Frye decisions, this case

 is SET for a pretrial hearing on Tuesday, April 23, 2019, at 8:45 a.m. Trial remains

 set for 9:00 a.m. on that same date, in Knoxville.

              IT IS SO ORDERED.

                                                        ENTER:



                                                               s/ Leon Jordan
                                                         United States District Judge
